UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – QSB [mark one] þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 29,  TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52075 The Tradeshow Marketing Company, Ltd. (Exact name of registrant as specified in its charter) Nevada 06-1754875 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 648 237th PL SE Sammamish, WA98074-3632 (Address of principal executive offices including zip code) (425) 256-2283 (Registrant’s telephone number, including area code) Sierra Corporate Services 100 W.
